In an action by a vendee to rescind a contract for the purchase and sale of a one-family dwelling, to enforce the foreclosure of a vendee’s lien and to recover damages, on the ground of fraud and misrepresentation in the inducement of the contract, the defendants appeal from so much of an order of the Supreme Court, Queens County, dated November 30, 1960, as denied their motion for summary judgment dismissing the complaint, pursuant to rule 113 of the Rules of Civil Practice. Order, insofar as apealed from, affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.